DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on June 7, 2021, Applicant amended claims 1, 2, 9, 16, 21, and 23.
In the non-final rejection of December 7, 2020, Examiner noted that the information disclosure statement filed October 8, 2019 (15 pages), fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Applicant submitted a new information disclosure statement on June 7, 2021. Concern is withdrawn.
Examiner noted that the information disclosure statement filed October 8, 2019 (15 pages), fails to comply with 37 CFR 1.98(a)(2). Applicant submitted a copy of EP 3233175 on June 7, 2021. Concern is withdrawn.
Examiner objected to claims 1, 16, 21, and 23. Applicant amended claims 1, 16, 21, and 23. Objection is withdrawn.
Examiner rejected claims 2 and 9-11 under 35 U.S.C. 112(b). Applicant amended claims 2 and 9. Rejection is withdrawn.
Examiner rejected claims 1-14, 16, 18, 19, and 21-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-17 of U.S. Patent No. 10,238,851 in view of Min et al (WO 2008/126966).


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (Currently amended) A medical system, comprising: 
an implantable access port configured to be implanted into a subject, the access port including an implantable access port body and at least one implantable access port needle; 
wherein the access port body is compressible to a compressed position and expandable to an expanded position; 
wherein the at least one implantable access port needle comprises a first needle and a second needle; 
wherein the first needle comprises a first needle shaft with a first needle lumen and the second needle comprises a second needle shaft with a second needle lumen; 

wherein the first needle and the second needle are arranged within the access port body to penetrate outwardly through skin of the subject from within the subject when the access port is implanted in the subject; 
a transfer device configured to transfer fluid to and fluid from the subject through the access port when coupled with the first needle and the second needle, respectively; and 
wherein the transfer device includes a first fluid flow passage configured to couple with the first needle lumen of the first needle to transfer the fluid to the subject through the access port and a second fluid flow passage configured to couple with the second needle lumen of the second needle to transfer the fluid from the subject through the access port;AMENDMENTPage 3 Serial Number: 16/364,555Docket: VVA007CON Filing Date: March 26, 2019 
wherein the transfer device comprises a tubular housing which is sealable against the skin of the subject prior to the first needle and the second needle penetrating outwardly through the skin of the subject, and into which the first needle and the second needle are disposable subsequent to the first needle and the second needle penetrating outwardly through the skin of the subject; and 
wherein the tubular housing is operable to compress the access port body to the compressed position when the access port is implanted in the subject.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a medical system, as claimed, specifically including wherein the tubular housing is operable to compress the access port body to the compressed position when the access port is implanted in the subject.
	Min et al (WO 2008/126966) teaches a medical system (Figures 3-6), comprising: a transfer device comprising a tubular housing (one of tubes 700), and an access port including an access port body (housing 600) and configured to be implanted in the subject (paragraph <37>). However, Min et al does not teach wherein the tubular housing is operable to compress the access port body to a compressed position when the access port is implanted in the subject.
	Tallarida et al (US 2011/0137288) teaches a medical system (Figures 5a-5b) comprising: a transfer device comprising a tubular housing (catheter) (paragraph [0018]), and an access port including an access port body (access port body 500) that is compressible to a compressed position (collapse) (paragraph [0036]) and configured to be implanted in the subject (paragraph [0044]). However, Tallarida et al does not teach wherein the tubular housing is operable to compress the access port body to a compressed position when the access port is implanted in the subject, as Tallarida et al only teaches the application of force on the body to compress the access port body to the compressed position (paragraph [0038]).
	Tallarida et al teaches another embodiment of a medical system (Figures 6a-6b) comprising: a transfer device comprising a tubular housing (catheter) (paragraph [0018]), and an access port including an access port body (access port body 600) that is compressible to a compressed position (collapse) (paragraph [0040]) and configured to be implanted in the subject (paragraph [0044]). However, Tallarida et al does not teach wherein the tubular housing is operable to compress the access port body to a compressed position when the access port is 
	Thus, independent claim 1 is allowed. Dependent claims 2-14, 16, 18, 19, and 21-23 are allowed by virtue of being dependent upon independent claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783